The plaintiff in error was convicted of burglary and was sentenced to serve a term of three years in the state penitentiary. Judgment was rendered on October 6, 1932. The appeal was lodged in this court March 30, 1933.
A motion to dismiss the appeal has been filed setting out that subsequent to the judgment defendant was arrested in the state of Texas and is beyond the jurisdiction of this court.
It is held by this court that where a defendant has been convicted and sentenced and perfects an appeal, this court will not consider appeal unless defendant is where he may be made to respond to any judgment or order which may be rendered in the case.
Since defendant is beyond the jurisdiction of this court and where he cannot be made to respond to the judgment or order of the court, the appeal is dismissed.